IN THE COURT OF APPEALS OF TENNESSEE
                          WESTERN SECTION AT JACKSON
                  ______________________________________________

SHELBY COUNTY DEPUTY                               FROM THE SHELBY COUNTY
SHERIFFS’ ASSOCIATION,                             CHANCERY COURT, THE
SGT. RONALD A. HOUSTON,                       HONORABLE D. J.
SGT. ROBERT MICHAEL SHELBY,                   ALISSANDRATOS, CHANCELLOR
SGT. RONALD RAY, AND                               No. 108352-3
SGT. MARK ROCHEVOT,                                C.A. No. 02A01-9706-CH-00126

       Plaintiffs-Appellants,                 AFFIRMED                        FILED
Vs.                                                  Alan Bryant Chambers February 23, 1998
                                                                            of Memphis
                                                     For Appellants
                                                                           Cecil Crowson, Jr.
SHELBY COUNTY, TENNESSEE,                            Danny A. Presley, Executive Assistant Clerk
                                                                            Appellate C ourt
THE SHELBY COUNTY                             County Attorney; Jennifer A. Beene,
COMMISSION, MAYOR JIM ROUT,                   Senior Assistant County Attorney
AND SHERIFF A.C. GILLESS, JR.,                       For Julian Bolton and Jim Rout

       Defendants-Appellees.              Charlie Ashford of Memphis
                                          For A.C. Gilless, Jr.
____________________________________________________________________________

                         MEMORANDUM OPINION1
___________________________________________________________________________

CRAWFORD, J.

       This appeal involves a declaratory judgment suit in chancery court related to a previous

proceeding in criminal court pursuant to the provisions of the “anti-fee statutes,” T.C.A. § 8-20-

101 et seq.. The plaintiffs are Shelby County Deputy Sheriff’s Association, Sergeant Ronald A.

Houston, Sergeant Robert Michael Shelby, Sergeant Ronald Ray, and Sergeant Mark Rochevot.

The defendants are Shelby County, Tennessee, the Shelby County Commission, Mayor Jim Rout

and Sheriff A. C. Gilless, Jr. The complaint alleges in substance as follows:

       Pursuant to the anti-fee statutes, T.C.A. § § 8-20-101 and 102, Sheriff Gilless filed a

petition in the criminal court for pay increases for his deputies effective as of July 1, 1996.

Previously, the county commission adopted Resolution No. 68, captioned “Resolution

Approving the Shelby County Salary Policy for Fiscal 1996-1997.” This resolution provided

for pay increases and purported to require elected officials to follow the procedures which

       1
         Rule 10 (Court of Appeals). Memorandum Opinion. -- (b) The Court, with the
concurrence of all judges participating in the case, may affirm, reverse or modify the actions
of the trial court by memorandum opinion when a formal opinion would have no precedential
value. When a case is decided by memorandum opinion it shall be designated
"MEMORANDUM OPINION," shall not be published, and shall not be cited or relied on for
any reason in a subsequent unrelated case.
require that pay increases be effective as of October 1, 1996. At the hearing concerning the fee

application in criminal court, the sheriff acquiesced in the recommendation by the county for the

pay raises to be effective October 1 and amended his petition and the order accordingly. The

complaint further avers that the sheriff was misled by the mayor and commission, failed to

exercise his independent judgment and discretion and that plaintiffs were deprived of pay

increases as requested pursuant to the anti-fee statutes. Plaintiffs allege that Resolution No. 68

violates the statutory scheme of the anti-fee statute, and that the sheriff should be required to

reconsider the presentation of the fee petition. The complaint prays that the court declare

Resolution No. 68 illegal as it applies to fee officers, and in particular to Sheriff Gilless, and that

an injunction be granted to require the defendants to determine salaries pursuant to the anti-fee

statute and to refrain from applying Resolution No. 68 because it deprives “the sheriff of

discretion presenting the fee petition.” The complaint further prays that the court declare “it was

an abuse of discretion for the sheriff to determine his fee petition under the erroneous

interpretation that he was required as a matter of law to follow Resolution 68.”

        In response to the complaint, defendants filed a motion to dismiss on the grounds that the

complaint fails to state a claim for which relief can be granted, the court lacks subject matter

jurisdiction, and the plaintiffs lack standing to bring the suit. Subsequently, defendants filed

answers asserting the same defenses and in addition averred that Sheriff Gilless was not bound

by provisions of Resolution 68 and that he exercised his independent good judgment and

discretion in deciding on when the pay increase should take effect.

        After a hearing on the motion to dismiss, the trial court dismissed the complaint on the

ground that the court did not have subject matter jurisdiction. Plaintiffs have appealed, and the

only issue for review is whether the trial court erred in dismissing the complaint.

        We cannot agree with the trial court that the trial court lacked subject matter jurisdiction.

The complaint seeks a declaratory judgment and other relief and the court does have subject

matter jurisdiction to entertain such a complaint. T.C.A. § 29-14-102 (1980). However, the

court correctly dismissed the complaint because there is no justiciable controversy, and the

complaint fails to state a claim upon which relief can be granted. Moreover, plaintiffs have no

standing to maintain the suit.

                                                  2
        The complaint recognizes that Resolution 68 cannot be used to override the provisions

of the anti-fee statute. The criminal court entertained Sheriff Gilless’s petition for pay increases

pursuant to the anti-fee statute. The plaintiffs in the instant case attempted to intervene in that

proceeding and, upon the trial court’s denial of their petition to intervene, appealed to this Court.

Shelby County Deputy Sheriff’s Association, et al v. A.C. Gilless, Jr., et al, C.A. No. 02A01-

9703-CR-00065, 1997 WL 675465 (Tenn. App. Oct. 29, 1997). This Court determined, among

other things, that the petitioning intervenors had sustained no cognizable injuries sufficient to

grant them standing. The Court said:

                At best, the proposed raise to be given deputies and assistants was
                only an expectancy. As stated earlier, the Sheriff may seek any
                necessary raise or none at all. In addition, any request made by
                the Sheriff is subject to agreement with the county executive,
                and/or subject to court approval. Therefore, a public statement by
                the Sheriff that he would seek a certain raise effective on a certain
                date is merely a request contingent upon agreement with the
                county or approval of the court. Any “injury” sustained as a
                result of the Sheriff changing his mind, or as a result of the court
                modifying the terms of an agreement, is not injury to a present,
                substantial interest sufficient to grant standing to either the
                Sheriff’s Association or the individual deputies.

Id. at *3.

        The sheriff has an absolute right to petition the court pursuant to T.C.A. § 8-20-101, but

is not required to seek pay raises for his deputies. The matter of whether to seek pay raises and

under what terms is a matter within the discretion of the sheriff, but his request must abide the

decision of the court entertaining the petition. Plaintiffs in this case, as in the fee petition case,

have no vested right to a pay raise in any amount or at any time.

        Resolution 68 which adopted the salary policy and was promulgated pursuant to the

provisions of Chapter 110 of the Private Acts of 1971 establishing the civil service system for

Shelby County does not affect plaintiffs because the sheriff filed a salary petition in criminal

court. In Key v. Bolton, No. 02A01-9703-CR-00072, 1997 WL 464771 (Tenn. App. Aug. 13,

1997), this Court had before it the precise issue of whether Chapter 110 of the Private Acts of

1971 “precludes a Shelby County official from filing a petition to seek a pay increase for the

employees of his department pursuant to T.C.A. § 8-20-101.” Id. at *1. The Court held that it

did not.


                                                  3
       Plaintiffs in the instant case seek another court decision for a matter that has already been

decided. There simply is no justiciable controversy. The complaint on its face shows that the

plaintiffs have sustained no cognizable injury and that the correct procedure for pay increases

for deputy sheriffs was followed by the defendant sheriff.

       Although the trial court correctly dismissed the case, it appears that it was for the wrong

reason. Where a trial court rules correctly but for an erroneous reason, the appellate court will

sustain the ruling upon what it conceives to be the correct theory. Duck v. Howell, 729 S.W.2d
110 (Tenn. App. 1986).

       Accordingly, the order of the trial court dismissing plaintiffs’ complaint is affirmed.

Costs of the appeal are assessed against the appellants.

                                                       _________________________________
                                                       W. FRANK CRAWFORD,
                                                       PRESIDING JUDGE, W.S.

CONCUR:


____________________________________
ALAN E. HIGHERS, JUDGE

____________________________________
HOLLY KIRBY LILLARD, JUDGE




                                                4